DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 1/18/2021 (“Jan. Resp.”). In the Jan. Resp., claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented objection to the title is maintained because the amended title is still not descriptive. The title has been amended to “TERMINAL APPARATUS USING MULTIPLE COMMUNCIATION SYSTEMS”. While the claims cover a terminal that uses multiple communication systems, the claims are far more particular in that a list is displayed on the screen of the terminal depending on which communication system is available. The amended title covers all terminal apparatuses that use multiple communication systems, and gives no indication of what the claims are actually directed to.

The previously presented claim objection is withdrawn in light of the claim amendments submitted with the Jan. Resp.

The previously presented 35 U.S.C. §§ 101, 102(a)(2), and 103 claim rejections are withdrawn in light of the claim amendments submitted with the Jan. Resp.



Specification
The use of the term “Wi-Fi”, “wifi”, “Bluetooth”, and “Android”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For at least this reason, claims 2 and 8 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As previously indicated, claims 3 and 4, and now also claims 9 and 10, recite the terms “WIFI”, “BLUETOOTH”, and “ANDROID”, and now each of these terms is followed by the phrase “(registered per se, indefinite, but when “the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph [because a trademark is used to identify a source of good, not the goods themselves]. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).” Additionally, “[t]he relationship between a mark or trade name and the product, service, or organization it identifies is sometimes indefinite, uncertain, and arbitrary. For example, the formula or characteristics of a product may change from time to time and yet it may continue to be sold under the same mark or trade name.” MPEP § 608.01(v)(I).
The terms “WIFI”, “BLUETOOTH”, and “ANDROID” are used as limitations in the claim to refer to wireless communication systems and a computer operating system. Each of these terms covers a wide-range of standards and aspects covered by particular standard setting bodies. For example, “Wi-Fi” is embodied in various IEEE 802.11 standard documents, and “Bluetooth” in IEEE 802.15 standard documents. The mark “Android”, generally, covers a publically available, open source operating system (i.e., it is in the public domain) that may be modified with proprietary components from different manufacturers. In other words, the terms at issue are used to identify particular products, not the source of the products. Moreover, each of these terms covers a set of standards and agreements that change over time. For example, there are many iterations of the IEEE 802.11 and 802.15 standards, yet each cover “Wi-Fi” and “Bluetooth”. Thus, it is not clear the intended, and limiting, relationship of these terms in the claims as they are written to the standards, products, and sources of these products to which they reference.
As a result, the terms are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP §§ 608.01(v)(I) and 2173.05(u).

Claims 15 and 18 are newly added and recite virtually the same limitation: “the processor is further configured to display the audio list screen associated with the first wireless communication system when the first wireless communication system and the second wireless communication system are both available” and “generating … the audio list screen associated with the first wireless communication system when the first wireless communication system and the second wireless communication system are both available.” Claims 15 and 18 depend from claims 1 and 7, respectively. Claims 1 and 7 recite limitations that indicate when the icon is activated a determination is made as to the availability of the first wireless communication system. If the first wireless communication system is available, then claims 1 and 7 require that an audio list screen associated with the first wireless communication system is displayed. Otherwise, if the first wireless communication system is not available but the second wireless communication system is available, then an audio list screen associated with the second wireless communication system is displayed. However, claims 15 and 18 require that the audio list screen associated with the first wireless communication system is generated (and displayed) when both the first and second wireless communication systems are available. This creates confusion because claims 1 and 7 only require the first wireless communication system to be available to display the audio list screen associated with the first wireless communication system, thus, claims 15 and 18 create confusion because it is unclear if both the first and second wireless communication systems need to be available to display the audio list screen or just the first wireless communication system.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As noted in the section 112(b) rejections of claims 2 and 8, claims 1 and 7, from which claims 2 and 8 respectively depend, recite limitations that indicate when an icon is activated a determination is made as to the availability of the first wireless communication system. If the first wireless communication system is available, then claims 1 and 7 require that an audio list screen associated with the first wireless communication system is displayed. Otherwise, if the first wireless communication system is not available but the second wireless communication system is available, then an audio list screen associated with the second wireless communication system is displayed. However, claims 2 and 8 seem to be broadening the scope of claims 1 and 7 to the point where limitations recited in claims 1 and 7 are moot.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited U.S. Pat. Appl. Publ’n No. 2020/0059531, to Coster et al. (“Coster”), in view of newly cited U.S. Pat. Appl. Publ’n No. 2008/0064388, to Duarte et al. (“Duarte”), and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2017/0245051, to Lang, all of which are in the same field as the claimed invention.

Regarding claim 1, Coster teaches:
A terminal apparatus that can connect to [a device] by one or both of a first wireless communication system and a second wireless communication system having a bandwidth (Coster, Fig. 2, client device 202 is a terminal that is capable of connecting to other devices by at least two different networks, ¶¶ [0014-0015], [0027]), the terminal apparatus comprising:
a display; a processor; and a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to be configured (Coster, Fig. 2, display 216, processor 204, memory 206 storing instructions 208, 210 that are executed by the processor 204, ¶¶ [0027-0036]) to:
receive an indication that a connection has been made … by one or both of the first wireless communication system and the second wireless communication system (Coster, Fig. 3A, step 304, ¶¶ [0034], [0062-0064]);
…
when the first wireless communication system is available, generate on the display an audio list screen associated with the first wireless communication system; and when … and the second wireless communication system is available, generate on the display an audio list screen associated with the second wireless communication system (Coster, Fig. 3A, step 320, ¶¶ [0071-0072], the media file on display is the audio list screen based on the connection to the primary network, which can be any of the networks listed in ¶¶ [0014-0015]).

Coster does not teach that the terminal connects to “an audio instrument” via at least one of the first and second wireless communication systems, that the processor of the terminal is configured to “generate a browsing screen on the display, the browsing screen including an icon that when activated determines whether or not the first wireless communication system is available”, or that in addition to the second wireless communication system being available, “the first wireless communication system is [also] not available”.
Duarte remedies some of the deficiencies of Coster and teaches “the processor of the terminal is configured to “generate a browsing screen on the display, the browsing screen including an icon that when activated determines whether or not the first wireless communication system is available”, and that in addition to the second wireless communication system being available, “the first wireless communication system is [also] not available”. Duarte, Figs. 4, 5, ¶¶ [0022-0025], a displayed menu of available networks is an icon, and if the first wireless network is not listed, then the second wireless network is listed and is available. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to see a list of available networks, as in Duarte, See Duarte, ¶ [0002].
Neither Coster nor Duarte teach that the terminal connects to “an audio instrument” through the at least one first and second wireless communication network. Lang remedies this and teaches a terminal may connect to an audio instrument through at least one network. Lang, Fig. 5, CR 522 is a terminal that can connect to an audio instrument, such as any of playback devices 532, 534, 536, 538, for playback, see ¶¶ [0063-0065], [0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the terminal of Coster connect to an audio instrument via at least one wireless network, as in Lang, so that digital media, such as music, may be played from the terminal through the audio instrument. See Lang, ¶¶ [0002-0003].

Regarding claim 7, there is recited a communication method for performing a connection between a terminal and an audio instrument by at least one wireless network, the steps of the method being virtually identical in scope to the functions performed by the terminal of claim 1. As a result, claim 7 is rejected under section 103 as obvious over Coster in view of Duarte, and in further view of Lang for the same reasons as presented above for claim 1.

Regarding claims 2 and 8, which depend from claims 1 and 7, respectively, the combination of Coster and Duarte make obvious the recited limitations. Claims 2 and 8 recite, in slightly different ways, “the icon is activated to generate both the audio list screen associated with the first wireless communication system and the audio list screen associated with the second wireless communication system.” As noted in the rejections of claims 1 and 7 above, Duarte teaches that an icon may be displayed and when activated a network is selected. This may be any one of a plurality of networks. Duarte, Figs. 4, 5, ¶¶ [0022-0025]. And as further taught in Coster, a primary network may be detected Coster, Fig. 3A, step 320, ¶¶ [0071-0072]. Thus, as a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coster and Duarte to make obvious the limitation recited in claims 2 and 8 to connect to an available network via a simpler user interfaced and display and/or play a media file downloaded from that network. See Coster, ¶¶ [0071-0072]; Duarte, ¶ [0002].

Regarding claims 3 and 9, which depend from claims 1 and 7, respectively, both Coster and Duarte further teach that “the first wireless communication system comprises WIFI (registered trademark) wireless communication system and the second wireless communication system comprises BLUETOOTH (registered trademark) wireless communication system.” Coster, ¶¶ [0014-0015], the networks may be selected from at least a WiFi and/or Bluetooth network; Duarte, Fig. 4, ¶¶ [0022-0025]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to see a list of available networks, as in Duarte, and based on a connected network, display an audio list screen, as in Coster, to thus connect to an available network via a simpler user interfaced. See Duarte, ¶ [0002].

Regarding claims 5 and 11, which depend from claims 1 and 7, respectively, Coster further teaches “the audio list screens for the first and second wireless communication systems display an audio source list retained in a memory of the terminal apparatus.” Coster, ¶ [0073], where the media file is the audio source.

Regarding claims 6 and 12, which depend from claims 5 and 11, respectively, Coster further teaches “reproducing, by the processor, an audio source specified in the audio source list,” as recited in claim 12 and similarly in claim 6. Coster, ¶ [0073].

Regarding claims 13 and 16, which depend from claims 1 and 11, respectively, Coster further teaches “the audio list screen associated with the first wireless communication system and the audio list screen associated with the second wireless communication system are the same.” Coster, ¶¶ [0014-0015], [0067], any type of network may be connected to, and the media file can also be selected based on various requirements, thus, the audio list screen for the different networks is immediately recognizable as having the possibility of being the same provided each network meets the various requirements.

Regarding claims 14 and 17, which depend from claims 1 and 11, respectively, Coster further teaches “the audio list screen associated with the first wireless communication system and the audio list screen associated with the second wireless communication system are different.” Coster, ¶¶ [0014-0015], [0067], any type of network may be connected to, and the media file can also be selected based on various requirements, thus, the audio list screen for the different networks is immediately recognizable as having the possibility of being different depending on whether each network meets the various requirements.

Regarding claims 15 and 18, which depend from claims 1 and 11, respectively, the limitation recites “generating, by the processor, the audio list screen associated with the first wireless communication system when the first wireless communication system and the second wireless communication system are both available,” in claim 18 and similarly in claim 15. Initially, this limitation Coster, Fig. 3A, step 320, ¶¶ [0071-0072], the media file on display is the audio list screen based on the connection to the primary network, which can be any of the networks listed in ¶¶ [0014-0015]. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coster in view of Duarte in view of Lang, as applied to claims 1 and 7, respectively, above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2015/0106887, to Aslund, all of which are in the same field of wireless communication.

Regarding claims 4 and 10, which depend from claims 1 and 7, respectively, Coster further teaches that the “terminal apparatus comprises a mobile terminal. Coster, Fig. 2, client device 202 is a terminal, ¶¶ [0014-0015], [0027]. None of Coster, Duarte, or Lang teach that the mobile terminal has “a computer operating system that comprises ANDROID ... computer operating system.” Aslund remedies this and teaches that a mobile terminal can use the Android operating system. Aslund, ¶ [0061]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an Android operating system, such as in Aslund, in the mobile terminal of Coster because every mobile terminal needs an operating system and Android is one of a finite number of See Aslund, ¶ [0061]; MPEP § 2143.I.E.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2018/0205608 and 2017/0017450 describe various inventions of network connection and content delivery with user interface interaction.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413